DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdian (8066545) and Lau (2015/0097043).  Jourdian discloses a toy vehicle playset having a base (10) with a tower (30) extending upwardly therefrom with a helical track (50) disposed about the tower with a portion of the track disposed proximate to a front side of the tower and configured to enable a toy vehicle to descend the tower (Figs. 1 & 7, column 3 line 45 – column 2 line 23).  Jourdian discloses the basic inventive concept with the exception of including an interactive object.  Lau discloses a toy vehicle playset with a track (100) disposed about a tower (202) wherein a front of the tower includes an interactive object (206) with gear assembly (paragraph 46) configured to linearly ascend and descend the tower (Figs. 8(a)-8(e)) such that when the interactive object has descended the tower simultaneous with the toy vehicle traversing the track the interactive object is configured to attempt to impact or affect the toy vehicle as it traverses the track (abstract).  Since Jourdian and Lau both disclose toy vehicle playsets, it would have been obvious to one of ordinary skill in the art to modify Jourdian to include an interactive object as taught by Lau for the predictable result of enabling a more dynamic play experience by providing more versatility in how vehicles traverse the track using an obstacle effect.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdian and Lau as applied above and further in view of Morrison (4662855).  Jourdian and Lau disclose the basic inventive concept with the exception of the gear assembly including a linear rack and a set of gears intermeshed with the rack.  Morrison discloses a toy configured for linear up and down movement by having a linear rack intermeshed with a set of gears (Figs. 1-5).  Since Lau teaches that a gear assembly can be used to impart the linear movement of the interactive object, it would have been obvious to have the assembly take the form of a linear rack and gear set as shown by Morrison for the predictable result of configuring known gears to create linear movement in a toy.  
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler (3789538) and Jourdian.  Spengler discloses a toy vehicle play set having a base (11), a tower extending upwardly from the base (10), a series of track sections (12, 13) and an interactive object (15) movably coupled to the tower such that the object linearly ascends and descends the tower to intersect with at least one of the track sections (Figs. 1, 2 & 5, abstract).  One of the track sections (13) can include a rotatable track portion (43) that is rotated as the interactive object travels linearly along the tower and passes through the track section (Fig. 2).  A movable platform (17) is movable coupled to the tower and is operably connected to a crank mechanism (28) such that rotation of the crank causes the movable platform to linearly move along the tower (abstract, Fig. 2).  Spengler discloses the basic inventive concept with the exception of the track sections collectively defining a path that allows a toy vehicle to descend the tower.  Jourdian discloses a toy vehicle playset having a base (10) with a tower (30) extending upwardly therefrom with a helical track (50) disposed about the tower with a portion of the track disposed proximate to a front side of the tower and configured to enable a toy vehicle to descend the tower (Figs. 1 & 7, column 3 line 45 – column 2 line 23).  Since both Spengler and Jourdian disclose toy vehicle playsets, it would have been obvious to one of ordinary skill in the art to configure the track sections of Spengler to form a collective path that allows a vehicle to descend the tower for the predictable result of providing enhanced play value by enabling more versatility in how a toy vehicle can be moved about the playset.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jourdian and Hesse (DE3703045A1).  Jourdian discloses a toy vehicle playset having a base (10) with a tower (30) extending upwardly therefrom having a top end and a bottom end with a helical track (50) disposed about the tower with a portion of the track disposed proximate to a front side of the tower and configured to enable a toy vehicle to descend the tower (Figs. 1 & 7, column 3 line 45 – column 2 line 23).  Jourdian discloses the basic inventive concept with the exception of including an actuator and an interactive object.  Hesse discloses a toy vehicle playset having a tower (6) with a top end and a bottom end with a track portion (5) disposed relative to the tower with an actuator (15) operably coupled to the track portion for actuation by a toy vehicle traveling along the track and an interactive object (8) movably coupled to the tower for linearly ascending and descending the tower such that when positioned proximate the top end of the tower and the actuator is actuated the interactive object is released and descends linearly along the tower (Figs. 2-3).  It would have been obvious to one of ordinary skill in the art to modify Jourdian to include an interactive object as taught by Hesse for the predictable result of enabling a more dynamic play experience by providing more versatility in how vehicles traverse the track using an obstacle effect.
Allowable Subject Matter
Claims 6-7, 12-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art failed to disclose a toy vehicle playset having the features of claims 1-5 and further wherein when the toy vehicle begins to descend from a top of the tower along the track simultaneous to the interactive object linearly descending from the top end of the toy tower the set of gears causes the interactive object to linearly descend with a speed such that the interactive object reaches the front track at approximately a time when the toy vehicle travels along the front track.  
The prior art also failed to disclose a toy vehicle playset having he features of claims 8 and 11 and further wherein the interactive object includes a lockout mechanism that is repositionable between a first position that couples the interactive object to the movable platform and a second position where the interactive object is uncoupled from the movable platform.  
The prior art also failed to disclose a toy vehicle playset having the features of claim 15 and further wherein the actuator includes a trigger member and a contact member operatively coupled to the trigger member such that the trigger member extends through the portion of the track and is configured to rotate about a horizontal axis with respect to the track which in turn causes the contact member to rotate about a vertical axis from a first position to a second position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 3908989, 4109410, 5683298, 4091561, 4291488, 7892068, 4254576, 1924261 and 10500478 and patent publication 2008/0268743.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711